Citation Nr: 0836675	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for a facial skin 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  A chronic disability relating to headaches was not 
manifest during service; associated pathology was not 
identified until 1999. 

2.  The veteran's current headache disorder, diagnosed as 
migraine headaches, is unrelated to service.

3.  A facial skin disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  The veteran's headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

2.  A facial skin disorder was not incurred in or aggravated 
by active duty service; a disability of the facial skin is 
not shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Headache Disorder

The veteran states that his headaches began as a result of 
being hit in the head with an M-16 rifle in service, which 
caused him to loose consciousness.  However, service 
treatment records do not indicate that he sought treatment 
for or complained of a head injury or any resulting 
residuals, such as headaches, in service.  

While the veteran indicated upon separation from service in 
November 1972, that he experienced frequent or severe 
headaches, his symptomatology was never diagnosed as a 
chronic disability.  Physical examination at separation 
revealed "normal" neurological findings, and the physician 
merely noted that the veteran experienced headaches of the 
frontal and temporal regions, especially when nervous.  
Significantly, during the November 1972 separation 
examination, he reported having never had either a head 
injury or any period of unconsciousness.  

Although the veteran now, many years after service and 
pursuant to his service connection claim, states that he 
obtained a head injury in service that resulted in a headache 
disorder, the contemporaneous information provided by him at 
the time of the November 1972 service separation examination 
outweighs his current recollection of an in-service injury or 
disease.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  While not questioning the sincerity of his 
contentions, the Board finds that his contemporaneous history 
close in time to the separation from service to be of more 
probative value than his current recollections of in-service 
events many years after service.  

For these reasons, the Board finds that the probative value 
of the service records, including the absence of treatment 
and the veteran's contemporaneous statements, outweigh his 
current recollection of an in-service head injury which 
resulted in a headache disorder.     

The Board recognizes that the veteran is competent to report 
the symptomatology he experienced as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, the veteran is not competent to 
offer opinions on medical diagnosis, and the Board may not 
accept unsupported lay speculation with regard to this 
medical issue.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, 
while he is competent to report the symptoms he experienced 
through his senses, he is not qualified to diagnose his in-
service symptomatology as a chronic disability.  

Because there are no medical findings of a headache disorder 
during service or at the time of his separation examination 
in December 1972, the Board finds that the frontal and 
temporal headaches he reported experiencing in service were 
acute and transitory in nature and did not result in a 
chronic headache disability.

Next, post-service evidence does not reflect symptomatology 
associated with a headache disorder for many years after 
service discharge.  Specifically, the earliest identified 
complaints of migraine headaches were noted by a private 
physician in December 2001.  In this private report, the 
physician suggested that the veteran's recurring migraine 
headaches commenced in April 1999, possibly before.  The 
medical evidence further indicates that he sought subsequent 
VA treatment for headaches as early as February 2002 and was 
formerly diagnosed with an acute exacerbation migraine 
headache in March 2007.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1972 and initial 
reported symptoms of recurrent migraine headaches in 1999 
(more than a 25-year gap).  Given the length of time that had 
passed between the time of discharge and when he first sought 
treatment, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the Board has considered the veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  As stated 
above, while he stated that his headaches began in service as 
a result of a head injury, service treatment records do not 
support this contention.  Moreover, the post-service evidence 
does not reflect treatment related to migraine headaches for 
more than 25 years following discharge from service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for more than 25 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's current headache disorder to active duty, despite 
his contentions to the contrary.    

VA treatment reports reflect conflicting information as to 
the nature and etiology of the veteran's headaches.  
Specifically, private records from December 2001 
approximately determined the date of onset as April 1999; in 
a February 2006 VA treatment report, he subjectively reported 
a history of headaches for 20 years; in a November 2006 
treatment, he provided a subjective history of migraines 
since an assault in service; and, in a May 2007 treatment 
report, he reported a history of migraine headaches for only 
10 years.

Additionally, the medical evidence does not relate his 
headaches to service.  In a February 2002 VA treatment 
record, the physician indicated that the veteran's headaches 
were representative of a minor post-concussive syndrome 
relating a fall four days prior.  Moreover, while the VA 
physician noted that there was a lack of neurological 
symptoms associated with his headaches and determined them to 
have been unlikely related to his non-service connected 
hypertension, mild generalized headaches reported in August 
2003 resulted in a diagnosis of systemic hypertension. 

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
migraine headaches and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

As stated above, the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  However, he is not qualified to offer a 
medical opinion on the issue of causation.   

For the reasons set forth above, the Board finds that the 
competent medical evidence does not relate the veteran's 
currently-diagnosed migraine headaches to active duty 
service.  Thus, the requirement necessary to establish a 
medical nexus for service connection has not been met.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claim for 
service connection for a headache disorder, the Board is 
unable to grant the benefits sought and the appeal is denied. 

Facial Skin Disorder

In this case, the veteran argues that he has a disability of 
a facial skin disorder that was incurred during active duty 
service.  However, having carefully reviewed the evidence of 
record in light of these contentions and the applicable law, 
the Board finds that his claim fails because a facial skin 
disorder is not shown.

The Board notes that the service treatment records do not 
reflect that he developed a chronic facial skin disorder in 
service.  While it noted that he sought treatment for a 
shaving rash on the face in January 1972 and August 1972, his 
symptomatology was never diagnosed as a chronic disability.  
The examining physician noted the "shaving problems" and 
assigned the veteran to a restricted shaving profile (shaving 
every 72 hours instead of daily) in both instances.    

Moreover, the service treatment records do not show that the 
veteran subsequently sought treatment for, or that he 
complained of symptoms related to, residuals of a facial skin 
disorder.  Although he reported a history of having had skin 
disease during his November 1972 separation examination and 
"profile shaving" was noted by the examiner, physical 
examination at the time of separation from service revealed 
"normal" skin findings.  Because there are no other medical 
findings during service or at the time of his separation 
examination in November 1972, the Board finds that the 
shaving problems he experienced in service were acute and 
transitory in nature and did not result in a chronic facial 
skin disorder.

Further, for entitlement to compensation, the evidence must 
show the existence of a current disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  In the absence of an identified disease or injury, 
service connection may not be granted.  See Sanchez-Benitez 
v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the veteran 
has a disease or injury of the face.  Significantly, there is 
no medical evidence of a diagnosis of or treatment for a 
facial skin disorder.

The Board acknowledges the veteran's statements purporting 
that he has a current skin disability, which is manifested by 
redness, pimples, rash, and itchy skin as a result of 
shaving.  The Board recognizes that he is competent to report 
the symptomatology he experienced as it comes to him through 
his senses.  Layno, 
6 Vet. App. at 470.  However, as a lay person, the veteran is 
not competent to offer opinions on medical diagnosis, and the 
Board may not accept unsupported lay speculation with regard 
to this medical issue.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Therefore, while he is competent to report the symptoms he 
experienced through his senses, he is not qualified to 
diagnose his symptomatology as a facial skin disorder.    

At this time, there is no competent evidence that the veteran 
has a disease or injury to account for his reported shaving 
problems.  Post-service VA treatment records and private 
medical records do not contain any complaints of, treatment 
for, or diagnosis of a facial skin disorder (normal skin 
findings were noted in a February 1973 VA examination, no 
skin rashes were noted in a December 2003 treatment report, 
and normal skin findings were noted in an April 2007 
treatment report).  

Further, head-to-toe skin reviews conducted during his brief 
hospitalization for unrelated abdominal pain in October 2006 
and April 2007 revealed no impairment of sensory perception 
of the skin and no apparent problems with friction and shear.  
During both of these periods of hospitalization, he 
specifically reported having no skin problems.

The veteran's claim for service connection with complaints of 
shaving problems, without underlying pathology, must fail 
because there is no sufficient showing these symptoms derive 
from an in-service disease or injury.  In light of the 
absence of any evidence of a current disability, service 
connection must be denied.  

Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the veteran's claim for service 
connection for a facial skin disorder, the Board is unable to 
grant the benefits sought.  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in these matters.  The letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After reviewing the claims file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained all available service treatment 
records.  It is noted that VA medical records from January 
1973 to May 1993 are unavailable and, in July 2007 VA 
Memorandum, the RO determined that all efforts to obtain this 
information was exhausted and that additional attempts to 
obtain these records would be futile.  Further, the veteran 
submitted private medical records and statements on his 
behalf.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claims, 
a remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to his claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a headache disorder is denied.

Service connection for a facial skin disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


